Citation Nr: 9900144	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to evaluation in excess of 30 percent for 
service-connected chronic thrombophlebitis of the right leg, 
prior to January 12, 1998.  

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected chronic thrombophlebitis of the right leg, 
from January 12, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to March 
1942.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal ensued following a June 1995 rating decision 
which confirmed and continued a 10 percent rating for the 
service-connected thrombophlebitis of the right leg which had 
been in effect for many years.  This rating was again 
confirmed and continued on rating determinations in 1996.  
Upon rating decision in March 1998, however, it was 
determined that the 10 percent rating should be increased to 
30 percent, effective from March 1, 1995, through January 11, 
1998, and to a 40 percent rating, effective from January 12, 
1998.  For purposes of clarity, the claim has now been 
separated into two issues as labeled as on the title page of 
this decision.  

The service representatives informal hearing presentation of 
November 1998 has been interpreted as raising the issue of 
entitlement to a total rating based on individual 
unemployability.  This issue has been developed or certified 
for appellate consideration.  This matter is referred to the 
RO for such further action as is deemed appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question as there are no circumstances presented that the 
Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that the RO 
committed error in denying the issues on appeal because he 
has severe manifestations of thrombophlebitis which warrant 
an increased evaluation.  For example, he experiences 
discoloration of the leg, pigmentation cyanosis, eczema, 
ulcerations, and swelling of the right lower extremity which 
is increased with walking or standing for only ten to fifteen 
minutes.  




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an evaluation in 
excess of 30 percent prior to March 1, 1995, and against an 
evaluation in excess of 40 percent from January 12, 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.  

2.  Manifestations of the veterans right leg 
thrombophlebitis prior to January 12, 1998, included 
persistent swelling with prolonged walking and standing; the 
record at that time does not reflect persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  

3.  Manifestations of the veterans right leg 
thrombophlebitis in January 1998 included persistent swelling 
of the right leg after walking for one to two hours, relieved 
by recumbency, and hyperpigmentation but no cyanosis.  The 
record does not reflect persistent swelling that subsides 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or ulceration, nor does it 
reflect subcutaneous induration, eczema, and persistent 
ulceration.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected chronic thrombophlebitis of the right 
leg prior to January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.2, 4.7, 4.104, Diagnostic Code (DC) 7121 (1997)

2. The criteria for an evaluation in excess of 40 percent for 
service-connected chronic thrombophlebitis of the right leg 
from January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.7, 
4.104, Diagnostic Code (DC) 7121, effective January 12, 1998.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veterans 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (1998).  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1998).  

The Board notes that while this appeal was pending, the 
applicable rating criteria for cardiovascular disease, 
including post-phlebitic syndrome of any etiology, 38 C.F.R. 
§ 4.104 et seq., was amended, effective January 12, 1998.  
The veteran has been provided with the appropriate 
regulations and the case is ready for appellate review.  

Under the old cardiovascular regulations, a 10 percent rating 
for unilateral phlebitis or thrombophlebitis required 
symptoms that approximated persistent moderate swelling of 
leg not markedly increased on standing or walking.  A 30 
percent rating was assigned for persistent swelling of leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  A 60 percent rating required persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent rating was assigned for massive 
board-like swelling, with severe and constant pain at rest.  
38 C.F.R. § 4.104, DC 7121 (1997).

Under regulations in effect since January 12, 1998, (and 
considered by the RO), a noncompensable evaluation is 
warranted under DC 7121 for asymptomatic palpable or visible 
varicose veins.  A 10 percent rating requires symptoms of 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating will be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
claudication.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent 
evaluation mandates massive board-like edema with constant 
pain at rest.  A Note at the end of DC 7121 indicates 
that the evaluations were for involvement of a single 
extremity.  If more than one extremity is involved, 
evaluation of each extremity is separately undertaken and 
combined using the bilateral factor, if applicable.

Factual Background

The record shows that the veteran was discharged from service 
due to thrombophlebitis of the right leg that was secondary 
to an appendectomy performed during service.  Service 
connection was established for this disorder upon rating 
decision in July 1947, and a 10 percent rating was assigned.  
This rating was confirmed and continued upon rating decisions 
in 1947, 1950,  and 1955.  

VA records from 1987  1990 show that the veteran was seen 
for various complaints, to include high blood pressure, left 
knee arthritis, and low back problems.  In July 1990, he 
reported radiculopathy into the right lower extremity.  

Upon VA examination in March 1991, the veteran reported 
numbness and swelling in the right leg accompanied by cramps 
in the foot, calf, and back area of the thigh.  The pain in 
his right thigh was subsequent to prolonged standing or 
walking.  Diagnosis included thrombophlebitis, right leg. 

The veteran was examined by a physician for VA purposes in 
November 1992.  At that time, there was mild edema of the 
right lower extremity and absence of knee and ankle jerks on 
both sides.  Nerve conduction studies were consistent with 
peripheral neuropathy, bilaterally, that was described as 
moderately severe.  The veteran was also noted to have 
chronic L5 radiculopathy.  

In December 1992, the veteran was seen for right leg pain and 
numbness.  Examination showed no edema, warmth, or erythema.  
Later that month, it was noted that his complaints continued, 
and that he was using crutches.  In January 1993, he was seen 
at a private facility for low back symptoms.  It was noted 
that he had spondylosis at most levels with severe shear at 
L3-4 on the anterior to posterior view, with L3 body tilt to 
the right on L4.  He also reported pain in the right thigh.  

Upon VA examination in March 1993, the veteran related that 
he had low back pain with radiation in to the right lower 
extremity.  There was weakness and numbness in the right leg.  
Examination showed that the veteran used crutches for 
walking.  He limped with his lower right extremity and had 
some difficulty in standing up or walking without a cane.  
The final impressions included peripheral vascular 
insufficiency and history of thrombophlebitis with no 
evidence of recurrence at the present time.

In January 1994, the RO confirmed and continued the 10 
percent evaluation for right leg thrombophlebitis.  

On March 1, 1995, the veteran submitted a statement to reopen 
his claim for an increased evaluation.  Records submitted 
thereafter include VA records from 1993 through 1995 which 
show treatment for a lumbar spine disorder with symptoms that 
affected the leg.  He also had peripheral neuropathy.  
Because of his history of thrombophlebitis, a Doppler 
examination of the right lower extremity was conducted in 
April 1994.  There was no evidence of deep venous thrombosis.  
A May 1994 venogram was also negative.  Examination in 
September 1994 resulted in a physicians opinion that the 
veterans right lower extremity weakness might well be 
related to peripheral neuropathy.  VA examination in April 
1995 was negative for recurrent thrombophlebitis.  

In May 1995, the RO confirmed and continued the 10 percent 
rating for the veterans right leg thrombophlebitis.  

In October 1995, the veteran was seen at a VA facility for 
post-phlebitic symptoms.  Edema in the right lower extremity 
was noted.  He underwent ultrasound scans that disclosed no 
evidence of deep venous thrombosis.  The deep vein valvular 
system was competent, but the veteran had an incompetent 
perforator at the level of the right knee. 

Added to the claims file in December 1995 was a copy of an 
article pertaining to peripheral vascular disorders.  This 
article provided that symptoms of peripheral vascular 
disorders included pain and skin discoloration.  

At a personal hearing in December 1995, the veteran testified 
that his right leg was always swollen.  T. at 2.  He was 
unable to walk the two blocks to the VA hospital.  T. at 3.  
He reported discoloration in his legs.  T. at 4.  The veteran 
argued that he did not have any separate disease of the 
arteries of the lower extremities.  T. at 7.  

In April 1996, a hearing officer confirmed and continued the 
10 percent rating in effect for the veterans right leg 
disorder.  

Treatment records from 1996 reflect that the veteran was seen 
for symptoms persisting with the use of the stockings.  The 
veteran was prescribed medications in February 1996.  

In June 1996, the RO again denied a rating in excess of 10 
percent for right leg thrombophlebitis.  

In subsequently dated statements, the veteran described 
constant right leg pain, more severe when standing or 
walking, and persistent swelling, slightly reduced by resting 
and elevating the leg.  He said that he suffered from 
swelling, skin discoloration, pigmentation cyanosis, eczema, 
and ulceration.  

Upon private examination in July 1996, the veteran reported 
progressing problems associated with his right leg.  He said 
that he was a minister and that his legs especially bothered 
him after being on his feet.  Approximately two months 
earlier, he had started wearing support stockings.  His legs 
were best in the morning upon first getting out of bed.  
After he was up for five to ten minutes, he developed aching 
pain and discomfort and progressive swelling in the lower 
extremities, particularly on the right.  He was unable to 
walk for long distances because of an aching pain in the leg.  
He denied any classic claudication symptoms.  The examiner 
noted that the veteran had had no history of recurrent 
thrombophlebitis, superficial thrombophlebitis, or venous 
stasis ulceration.  The veteran reported progressive 
discoloration of the skin over the past ten to fifteen years.  

Examination of the extremities revealed palpable, femoral 
popliteal, dorsalis pedis, and posterior tibial pulses.  The 
appellant had pitting edema to both knees, right and left.  
He had venous stasis dermatitis, right greater than left, but 
did have fairly symmetrical venous disease.  The examiners 
impression was that the veteran had classic venous stasis 
dermatitis from a post-phlebitic sequela, for which he would 
require daily countersupport stockings which should relieve 
his symptoms to the point where he could lead a fairly normal 
life without the discomfort that he was currently suffering.  
The examiner opined that the veteran met the rating criteria 
for a 60 percent rating.  In a separate statement, this 
examiner pointed out that the veterans post-phlebitic 
syndrome was characterized by progressive swelling 
accompanied by aching pain and heaviness in the legs relieved 
by wearing high pressure support hose.  He described this 
condition as permanent and stable, but he added that it might 
be complicated by blood clots.  

Upon VA examination in October 1996, there was 1+ edema of 
both lower extremities but no varicose veins.  There was 
hyperpigmentation around the ankles and lower legs 
bilaterally.  Femoral, popliteal, posterior tibial, and 
dorsalis pedis pulses were palpable bilaterally.  There was 
no atrophy noted.  Right lower extremity straight leg raising 
could not be done over 20 degrees.  The veteran was unable to 
do heel and toe walking.  Dorsiflexion was 5/5.  Vibration 
sense was preserved in both lower extremities.  The diagnoses 
were peripheral vascular insufficiency, history of 
thrombophlebitis of the right lower extremity in the past but 
with no evidence of recurrent thrombophlebitis, and 
hypertension.  

When seen at a VA facility in November 1996, the examiner 
opined that the veteran would be best served by thigh 
high compression stockings.  

Upon VA examination in April 1997, the veteran complained of 
chronic and continual right leg pain that was relieved by 
ibuprofen.  He stated that standing made the condition worse.  
He had used a cane in recent years, but said that this really 
didnt help.  The pain extended from the right groin to the 
right knee.  He did not have numbness or tingling at this 
time.  Occasionally, the pain extended beyond the posterior 
aspect of the right thigh.  It radiated down the right lower 
extremity.  The appellant related that there was a loss of 
strength in the right leg that made it difficult to bend his 
knee or to walk up steps.  The veteran did not complain of 
dyspnea on exertion, chest pain, or transient loss of 
consciousness.  He said that his leg weakness had caused a 
degree of instability, and that he had had some minor falls.  

Examination of extremities showed that there was a small 1 
cm. erythematous area to the left groin where the veteran had 
rubber tubing from his external catheter causing an abrasion.  
There was no obvious deformities or fasciculations or atrophy 
noted on the examination.  Sensory examination revealed no 
evidence of abnormality.  The flexion and extension on the 
right was reduced to motor strength 3/5.  Dorsiflexion 
plantar flexion was of equal strength and 5/5 bilaterally.  
Stasis dermatitis changes were seen bilaterally, and were 
mild and present only at the level of the ankles.  Toenails 
were not thickened, capillary refill was brisk, and hair 
distribution was not sparse.  Straight leg raises on the 
right and on the left caused no symptoms of back pain.  On 
neurological examination, he walked with an antalgic gait 
using a cane, but could freely ambulate without the cane.  
The final diagnoses included stasis dermatitis bilaterally 
without evidence of recent or remote severe vascular disease.  
The examiner commented that the veterans history of 
complaints of right leg weakness and pain, coupled with 
examination abnormalities as well as electromyographic (EMG) 
study in September 1994 demonstrating  L4-L5 radiculopathy to 
the right lower extremity suggested lumbar disc disease as an 
etiology for the veterans symptoms.  Vascular disease to 
account for the veterans symptoms was unlikely and not 
supported by the current examination or prior vascular 
studies.  

Upon VA examination in January 1998, vascular examination 
showed 2+ femoral pulses bilaterally, 1+ popliteal pulses, 
and 2+ palpable dorsalis pedis and posterior tibial pulses, 
bilaterally.  There was hyperpigmentation of the skin 
involving both calves, right significantly greater than the 
left, with a recently healed abrasion over the pretibial 
region of the right with a scarred base consistent with a 
small venous stasis ulcer that had previously healed.  He 
additionally had some varicosities, primarily located over 
his right foot, of a mild to moderate degree.  Neurological 
examination showed him to be walking with what appeared to be 
a gait favoring his right lower extremity utilizing his cane, 
although he was able to ambulate without the cane.  He did 
complain of pain involving his right lower extremity with 
walking that was consistent with the thigh pain that he 
initially described.  Motor testing showed him to have some 
isolated thigh and muscular weakness in a range of 3/5, with 
foot movements 5/5 on each side.  He had normal toe and heel 
walk.  The final diagnoses include chronic venous stasis 
disease of a mild to moderate degree with a history of 
swelling, exacerbated by standing for a significant period of 
time.  This diagnosis was supported by the pain that he 
described as tightness in the right calf and ankle, burning 
of the skin overlying the right ankle and foot, combined with 
the findings of perforator incompetence on tourniquet 
testing.  The examiner further commented that the majority of 
the veterans pain was secondary to his radiculopathy, 
although examination showed that he did have historic and 
physical support for the diagnosis of post phlebitic syndrome 
of moderate severity.  There was persistent unilateral right 
leg swelling after walking for one to two hours relieved by 
recumbency.  Additionally, he did have hyperpigmentation but 
no cyanosis.  

Upon rating determination in March 1998, the RO increased the 
10 percent rating to 30 percent, effective from March 1, 
1995, to be followed by a 40 percent evaluation from January 
12, 1998.  The supplemental statement of the case reflects 
that the 30 percent evaluation was based on regulations in 
effect prior to January 12, 1998.  The 40 percent rating was 
assigned based on the revised regulations which went into 
effect on January 12, 1998.  

Analysis

Entitlement to an Increased Evaluation in Excess of 30 
Percent for Service-Connected Chronic Thrombophlebitis of the 
Right Leg, Prior to January 12, 1998.  

As reported earlier, in its March 1998, rating decision, the 
RO increased the veterans disability evaluation for 
thrombophlebitis of the right leg from 10 percent to 30 
percent, effective from March 1, 1995.

The competent medical evidence favorable to this claim 
comprises primarily the 1996 reports from a private 
physician.  These include an express opinion that the 
veterans disability met the requirements for a 60 percent 
evaluation under the schedular criteria in effect in 1996.  
The Board assigns low probative value to this evidence for 
several reasons.  First, the history provided to the 
physician completely lacked any reference to the nonservice 
connected disability or disabilities productive of pain and 
other symptoms in the right lower extremity massively 
documented elsewhere in the record.  The opinion treats all 
of the reported lower extremity pain as due to the service 
connected disability, whereas the record contains a mass of 
other competent medical evidence indicating that the this 
clearly is not the case.  Accordingly, the whole foundation 
for the opinion is undermined.  Second, the opinion does not 
distinguish between the service connected disability 
involving only the right lower extremity and the bilateral 
manifestations of disability that the private physician lumps 
together.  Finally, although the report contains a conclusory 
opinion that the claimant meets the criteria for a 60 percent 
rating, there is no finding that the swelling subsides only 
very slightly and incompletely with recumbency elevation, 
or of eczema or ulceration. Thus, the conclusory opinion is 
not supported by the findings.

The record shows that while the veteran was experiencing 
persistent swelling hyperpigmentation of the skin as early as 
1991, his right lower extremity complaints were essentially 
deemed to be part and parcel of his nonservice-connected low 
back disorder and peripheral neuropathy.  Numerous tests over 
the years essentially did not find recurrent 
thrombophlebitis.  The first medical evidence based upon an 
accurate foundation of medical history and supported by 
findings to suggest that entitlement existed for a rating in 
excess of 10 percent appears no earlier than 1996, and even 
then is questionable.  The first clear medical evidence based 
upon an accurate history and supported by findings to suggest 
entitlement to more than a 10 percent rating emerges only in 
1998.  As late as April 1997, there is medical opinion of 
record that it was unlikely that vascular disease 
accounted for the claimants symptoms.

The most probative findings as to the status of the 
claimants service-connected disability are those described 
above in the January 1998 VA vascular examination.  This 
examination combined an accurate history with a detailed 
findings and a medical opinion that provides by far the 
clearest view of the manifestations of the service connected 
disability as opposed to the manifestations of the nonservice 
connected disabilities.  That opinion was that the service 
connected disability produced, at best, mild to moderate 
disability.  The examiner further pointed out that the 
majority of the veterans pain was due to nonservice 
connected disability.  

On the basis of this evidence, the RO increased the award for 
the service connected disability from 10 to 30 percent under 
the criteria in effect prior to January 12, 1998.  The RO 
also chose to grant an effective date for this award from the 
date of the claim in 1995.  The question of whether this was 
the correct effective date of the award is not in appellate 
status, which is fortunate for the claimant since the 
effective date awarded appears to be clearly in contravention 
of the law and regulations which mandate that the earliest 
date of award of an increased rating will be the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5010 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.144, 3.400 (1998).  The limited question that is on 
appellate status is whether a rating in excess of 30 percent 
is warranted prior to January 12, 1998.  The answer to that 
question is plainly no.  The most probative medical evidence 
of record quite clearly does not show the service connected 
disability was manifested by persistent swelling, subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or ulceration, or by 
massive board-like swelling, with severe and constant pain at 
rest.  Thus, an increased rating under the criteria in effect 
prior to January 12, 1998 is not warranted.  
 

Entitlement to an Increased Evaluation in Excess of 40 
Percent for Right Leg Thrombophlebitis, From January 12, 
1998.  

In the March 1998 rating determination, the RO increased the 
30 percent rating for this disorder to 40 percent effective 
from January 12, 1998.  It is clear that the RO awarded the 
40 percent rating from the January 12, 1998, based on the 
provisions of 38 C.F.R. § 3.114 (1998).  When compensation is 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretarys 
direction, the effective date of such increase is fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Id.  The Board notes that the effective date of the changes 
to the diagnostic criteria for cardiovascular disorder was, 
in fact, January 12, 1998.  

The Office of the General Counsel of the VA issued a 
precedential opinion in March 1997 in which it addressed the 
question of whether amendments to the Rating Schedule 
pertaining to ratings for metal disorder contained 
liberalizing criteria.  O.G.C. Prec. Op. 11-97 (March 25, 
1997).  It noted that, although the amendments were not 
designed to liberalize rating criteria, the amended 
regulation could be more beneficial to a claimant in cases 
where the evidence indicated that the claimant had symptoms 
or manifestations which, under the amended provisions, were 
associated with a rating higher than that which may have been 
assigned by the RO under the piror, non-specific and more 
subjective regulations.  Accordingly, it was concluded that 
it would be necessary to determine, on a case-by-case basis, 
whether the amended regulation, as applied to the evidence in 
each case, was more beneficial to the claimant that the prior 
provisions.  Subsequently, the Court has held that the 
revised criteria for rating mental disorders did not allow 
for retroactive application.  Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998).  It follows that, as the 
revised criteria for evaluating cardiovascular disorders do 
not allow for retroactive application, an increased award 
under the revised criteria prior to January 12, 1998, may not 
be awarded. 

Nonetheless, in accordance with O.G.C. Prec. Op 11-97, which 
may be applicable to the Rating Schedule for cardiovascular 
disorder by analogy, the Board has considered in the 
alternative whether the amended regulation, as applied to the 
evidence in this case, is more beneficial to the veteran than 
the prior provisions.  The former regulation for the rating 
of phlebitis did not provide a rating of 40 percent at all.  
As reported earlier, a 30 percent rating was assigned for 
persistent swelling of leg or thigh, which was increased on 
standing or walking 1 or 2 hours and was readily relieved by 
recumbency.  The 30 percent rating required moderate 
discoloration, pigmentation, and cyanosis.  Under the revised 
regulations, persistent edema and stasis pigmentation or 
eczema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration warrant a 60 percent rating.  
Since the revised regulation now provides a 40 percent rating 
for phlebitis based on persistent swelling and stasis 
pigmentation, essentially just as the 30 percent rating 
criteria did prior to liberalizing criteria, the Board finds 
that with respect to the facts of this case, the revised 
regulation is more beneficial than the old, and must be 
considered to be liberalizing legislation.  

38 C.F.R. § 3.144(a) (1998) provides that the increased 
rating of 40 percent for chronic phlebitis of the right leg 
may not be assigned earlier than the effective date of the 
liberalizing act or administrative issue, based on the 
revised regulation.  The effective date of the revised 
regulation for the rating of cardiovascular disease was 
January 12, 1998.  As 38 C.F.R. § 3.144(a) does not provide 
for the veteran to have an effective date prior to January 
12, 1998, the veteran is not entitled to an effective date 
for a 40 percent rating earlier than that date, based on the 
revised regulation.  

Under regulations in effect since January 12, 1998, the 
veteran does not exhibit the symptoms required for a rating 
in excess of 40 percent.  For example, he does not exhibit 
subcutaneous induration, eczema, or persistent ulceration.  
Such manifestations of thrombophlebitis would warrant a 60 
percent evaluation. 
Accordingly, the Board finds that the veteran does not meet 
the criteria for a rating in excess of 40 percent for 
thrombophlebitis under the former or the present regulations 
for the rating of diseases of the heart.  38 C.F.R. § 4.114, 
prior to and after January 12, 1998.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected thrombophlebitis of the right leg, prior to 
January 12, 1998, is denied.  

Entitlement to an evaluation in excess of 40 percent for 
thrombophlebitis of the right leg, from January 12, 1998, is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
